Exhibit 10.1.38

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

AMENDMENT NO. 1 TO

2Ku IN-FLIGHT CONNECTIVITY SERVICES AGREEMENT

This Amendment No. 1 (this “Amendment”), dated as of April 1, 2016, to the 2Ku
In-Flight Connectivity Services Agreement dated April 01, 2015 (the
“Agreement”), is by and between Delta Air Lines, Inc. (“Delta”) and Gogo LLC
(“Gogo”). Capitalized terms used herein that are not otherwise defined shall
have the meanings given to such terms in the Agreement.

WHEREAS, Delta and Gogo desire to amend the Agreement to provide for 2Ku
Connectivity Services on certain [***] A/C;

NOW, THEREFORE, in consideration of the foregoing promises and the covenants
contained herein, Delta and Gogo agree:

 

1. In accordance with Section 2.3 of the Agreement, Delta elects to add the
[***] Fleet Type as an Additional Fleet Type, which will be deemed International
A/C under the Agreement.

 

2. In accordance with Section 3.1 of the Agreement and upon execution of this
Amendment, Gogo will provide Delta with a [***].

 

3. As part of its election under Section 2.3 of the Agreement, Delta agrees to
install, or have installed, Equipment on all A/C of the [***] Fleet Type, up to
an aggregate of [***] A/C, received by Delta from the manufacturer on or before
[***]. If, as of [***], Delta has received less than [***] A/C, Delta shall
[***]. With regard to Equipment lead time and installation of the Equipment on
the [***] Fleet Type, the parties agree as follows:

 

  a. Delta’s initial [***] A/C to receive the Equipment will be installed in
France by Airbus Corporate Jet Center (“ACJC”). Within [***] business days after
(i) Delta obtains title to such A/C and (ii) the A/C is delivered to ACJC, Gogo
shall cause ACJC, as Gogo’s subcontractor (pursuant to the terms of the
Agreement)[***].

 

  b. Any additional [***] A/C that Delta has agreed to install with Equipment
under this Section 3 will be installed by Delta (or its designated
subcontractor) in the United States. For any United States-based Equipment
installations on [***] A/C performed by Delta (or its subcontractor), Gogo will
ensure that each Shipset is delivered to Delta’s selected United States-based
installation facility no later than [***] days prior to the day physical
delivery of the A/C to Delta will occur. For Gogo to meet its delivery
obligations under this Section 3b, Delta shall provide Gogo with written
notification of each A/C’s delivery date no later than [***] business days after
Delta receives notice of the same from the manufacturer of such A/C. Gogo’s
Shipset delivery obligations are subject to extension on a day for day basis due
to any delay by Delta in notifying Gogo in accordance with the preceding
sentence.[***].



--------------------------------------------------------------------------------

4. The specific tail numbers of each [***] A/C to be installed with Equipment
will be added to the Agreement once available.

The terms of the Agreement are amended and modified by the terms and conditions
of this Amendment, which shall supersede and prevail over any conflicting terms
and conditions, set forth in the Agreement. This Amendment contains the entire
understanding among the parties, and supersedes any prior written or oral
agreement between them, respecting the subject matter hereof. This Amendment
shall be governed by the same laws and in the same manner as the Agreement. This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

*        *        *         *        *

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first set forth above.

 

DELTA AIR LINES, INC.      GOGO LLC

/s/ Patrick Redahan

    

/s/ Michael J. Small

By: Patrick Redahan      By: Michael J. Small Title: Strategic Sourcing Manager
     Title: President and CEO Date: 4/1/16      Date: 4/1/16